 

SECOND AMENDMENT

 

This Second Amendment, effective as of the date set forth above the signatures
of the parties below (the “Second Amendment Effective Date”), confirms the
understanding between the Massachusetts Institute of Technology (“M.I.T.”), and
Enumeral Biomedical Corp. (“Company”) with respect to the Exclusive Patent
License Agreement dated April 15, 2011 (as amended by the First Amendment dated
March 8, 2013, the “License Agreement”). Capitalized terms used herein and not
defined shall have the meanings set forth in the License Agreement.

 

WHEREAS, Company has represented to M.I.T. that Company intends to engage in a
reverse triangular merger with a to-be-formed subsidiary of Cerulean Group, Inc.
(“Cerulean”), an existing publicly held shell company traded over-the-counter,
pursuant to an Agreement and Plan of Merger and Reorganization (the “Merger”),
whereby Company will be the surviving entity following the Merger and be a
subsidiary of Cerulean. Cerulean will be renamed Enumeral Biomedical Holdings,
Inc., or such other name as the Company may select. Upon the Merger, all of the
shares of capital stock in Company will be exchanged for shares in Cerulean.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the parties hereby agree as follows:

 

1.Company represents and warrants to M.I.T. that, as of the Second Amendment
Effective Date, (i) Company has raised at least Seven Million Five Hundred
Thousand dollars in cash in exchange for Company’s capital stock, (ii) the
current capitalization table attached as Exhibit 1 hereto accurately reflects
issuances included in the Funding Threshold through the date hereof and is true
and correct in all material respects on a Fully Diluted Basis as of the date
hereof, and (iii) the Merger is not a Dilutive Issuance as defined in Section
4.1(k)(iv) of the License Agreement.

 

2.Company and M.I.T. hereby agree that, subject to and upon the closing of the
Merger, M.I.T., WHITEHEAD, HARVARD and HOSPITAL shall be entitled to receive,
and Company shall cause to be issued to M.I.T., WHITEHEAD, HARVARD and HOSPITAL,
shares of the common stock of Cerulean as estimated in the pro forma
capitalization table attached as Exhibit 1, but which may be adjusted downward,
proportionately based on any issuance of options to purchase common stock to be
issued by the Company to its directors, employees and consultants on or after
the Second Amendment Effective Date but prior to the Merger, but which in no
event shall be less than the number of shares of Common Stock owned or
controlled by M.I.T., WHITEHEAD, HARVARD and HOSPITAL as of the date hereof as
set forth in Exhibit 1. Company shall deliver the shares due to M.I.T.,
WHITEHEAD, HARVARD and HOSPITAL within thirty (30) days of the closing of the
Merger.

 

 

 

 

3.Upon the consummation of the Merger, M.I.T. and Company agree that the
participation rights and anti-dilution rights as set forth in Sections
4.1(k)(iii) and 4.1(k)(iv) of the License Agreement, respectively, shall be
terminated and have no further effect.

 

4.Company represents to M.I.T. that Company will be the surviving entity
following completion of the Merger and exchange of stock as described herein,
and Company hereby agrees and confirms that as such, it will continue to be
bound by the terms and conditions of the License Agreement.

 

5.Company shall notify M.I.T. of any changes to its contact information
occasioned by the Merger pursuant to Section 14.1 of the License Agreement, as
applicable.

 

6.Except as specifically modified hereby, all other terms and conditions of the
License Agreement shall remain unchanged and in full force and effect.

 

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
under seal by their duly authorized representatives.

 

The Effective Date of this Second Amendment is July 16, 2014.

 

MASSACHUSETTS INSTITUTE OF
TECHNOLOGY ENUMERAL BIOMEDICAL CORP.     By: /s/ Lita L. Nelsen By: /s/ Arthur
H. Tinkelenberg     Name: Lita L. Nelsen Name:  Arthur H. Tinkelenberg    
Title:  Director Technology Licensing Office Title: President and CEO

 

Page 2 of 3

 

 

EXHIBIT 1

 

   Enumeral   Cerulean     Fully Diluted                 Shares, on as-      
Pro-Forma Fully         converted   Percent   Diluted Common      Class  basis  
of Total   Shares   Percent of Total  Enumeral Preferred [1]   7,928,089  
 41.22%   15,170,163    22.27% Harris & Harris Group, Inc. [2]   4,001,179  
 20.80%   6,721,533    9.87% Enumeral Common [3]   8,105,242    42.14% 
 8,934,250    13.12% Massachusetts Institute of Technology   190,287    0.99% 
 209,749    0.31% President and Fellows of Harvard College   49,709    0.26% 
 54,793    0.08% Whitehead Institute for Biomedical Research   15,222    0.08% 
 16,778    0.02% General Hospital Corporation   29,245    0.15%   32,236  
 0.05% Omega Cambridge SPV Fund, L.P.   27,980    0.15%   30,841    0.05%
Pre-merger unallocated option pool [see 3]   3,200,437    16.64%             
                   Cerulean pre-merger shares             5,500,000    8.08%
Private Placement Investors [4]             15,000,000    22.03% Private
Placement Warrants             15,000,000    22.03% Brokers’ Warrants           
 1,500,000    2.20% Option Pool             7,000,000    10.28%             
         Total:   19,233,768    100.0%   68,104,413    100.00%

 

[1] Includes preferred warrants

[2] Includes preferred, common, and warrants

[3] Includes outstanding (allocated) options; unallocated options cancelled
pre-merger.

[4] Summary table assumes $15 million financing.

 

Page 3 of 3

 